DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Response to Arguments
The double patenting rejections remains as set forth below.  It is noted that the rejection is no longer provisional as the other application has been allowed.
Applicant’s arguments, see Pgs. 2-4, filed 10/10/2022, with respect to the rejections of claims  under  Filser and separately on Ganely have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Cramer Von Clausbruch (WO 2013117540 A1), herein CVC, in view of  Althoff et al. (US 2003/0132539) as set forth below.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-24 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11284975 (15/559,121), herein ‘975,  in view of Galehr (US 2009/0075238).   
The limitations of Instant claim 1 regarding the workpiece body and holder are met by claims 1, 3-4, 8 and 10-11 of ‘975 in view of Galehr.   
‘975 teaches that information is added to the holding member but does not teach what the information comprises.  
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039, 0066].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘975 as well as having the holder held in a machining device as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks and thus one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank for example by lot number.  Thus, modified ‘975 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 8-9 of ‘975.  The limitations of Instant claim 3 are met by claim 10 of ‘975.  The limitations of Instant claim 5 are met by claim 12 of ‘975.  The limitations of Instant claim 6 are met by claim 13 of ‘975.  The limitations of Instant claim 7 are met by claims 8 and 11 of ‘975.  The limitations of Instant claim 8 are met by claims 3 and 10 of ‘975.  The limitations of Instant claim 9 are met by claims 2-4  of ‘975.  The limitations of Instant claim 10 are met by claims 5 and 7 of ‘975.  The limitations of Instant claim 11 are met by claim 6 of ‘975.   The limitations of Instant claim 12 are met by claim 7 of ‘975.   The limitations of Instant claim 13 are met by claim 4 of ‘975. The limitations of Instant claim 14 are met by claim 21 of ‘975.  The limitations of Instant claim 15 are met by claim 22 of ‘975.   The limitations of Instant claim 16 are met by claim 23 of ‘975.   The limitations of Instant claim 17 are met by claim 24 of ‘975.   The limitations of Instant claim 18 are met by claim 14 of ‘975.   The limitations of Instant claim 19 are met by claim 15 of ‘975.  The limitations of Instant claim 20 are met by claim 16 of ‘975.   The limitations of Instant claim 21 are met by claim 17 of ‘975.   The limitations of Instant claim 22 are met by claim 18 of ‘975.     The limitations of Instant claim 23 are met by claim 19 of ‘975.    The limitations of Instant claim 24 are met by claim 20 of ‘975.     The limitations of Instant claim 31 are met by claim 25 of ‘975.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer Von Clausbruch (WO 2013117540 A1), herein CVC, in view of Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff.


In regards to claim 1, CVC teaches a dental blank (i.e., workpiece body) and dental blank holder for a dental milling machine, thus the molder in held in the milling machine [0002, 0004, 0039, Fig. 1].  The holder is arranged so as to directly contact over an entire circumference of the blank [0027-0028, Figs. 1-3b].  Fig. 1 and 3B are reproduced below.  The dental blank is provided with undercuts (31) and (29) on its circumference to form an integral protruding portion that faces and engages with the holder [0054, Figs. 1, 3a-3b]. The holder has a mating portion that engages of the protruding portion over the entire circumference of the blank [0054, Figs. 1, 3a-3b].  
CVC does not teach that information is given to the holding member.
Althoff teaches a device for producing dental workpieces [Title].  
Althoff further teaches the holding member further includes a barcode which serves to identify the material, dimensions and/or other properties of the blank contained in the holding device [0063, Fig. 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the information to the holder of CVC as taught by Althoff.  One would have been motivated to do so as it would be the combining or prior art elements according to known methods to yield predictable results.  Additionally, the addition of information to the holder can be used to more easily identify the proper blank for a specific milling job.




    PNG
    media_image1.png
    498
    776
    media_image1.png
    Greyscale



In regards to claim 2, CVC further teaches the protruding portion of the blank is convex and the second positioning portion is a recess in the holder that is fitted to engage the protruding portion of the blank [0027-0028, 0054, Figs. 1, 3a-3b].

In regards to claim 3, CVC further teaches the protruding portion of the blank is convex and is inserted into the concave portion of the holder [0027-0028, 0054, Figs. 1, 3a-3b].

In regards to claim 5, CVC further teaches the holder has a groove shape portion into which the protruding portion of the blank is inserted [0027-0028, 0054, Figs. 1, 3a-3b].


In regards to claim 18, CVC further teaches the holder is made of more than 2 parts [Fig. 1].

In regards to claim 19, CVC further teaches the holder has concave and convex part that are engaged to each other [Fig. 1].

In regards to claim 20, CVC further teaches blank is made of ceramic [0011].

In regards to claim 21, CVC further teaches blank is made of ceramic of partially sintered zirconia [0006].

In regards to claim 23, CVC further teaches blank is directly contacted by the holder [0027-0028, Figs. 1-3b].


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer Von Clausbruch (WO 2013117540 A1), herein CVC, in view of  Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff,  as applied to claim 1 above, and further in view of Gubler et al. (US 2010/0028836) [previously cited 09/21/2021].

In regards to claim 31, CVC does not teach that method of making the dental blank.
Gubler teaches a process for producing dental prostheses [Title].  Gubler teaches the blank is a ceramic material [0005, Claim 1].  Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of Gubler to make the dental blank of CVC.  One would have been motivated to do so as it would have been the application of a known method to make ceramic dental blanks and would yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784